Name: Commission Regulation (EEC) No 692/92 of 19 March 1992 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20. 3. 92 Official Journal of the European Communities No L 74/35 COMMISSION REGULATION (EEC) No 692/92 of 19 March 1992 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 307/92 Q, as last amended by Regulation (EEC) No 609/92 (8); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 307/92 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (] ), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 668/92 0, Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (% as last amended by Regulation (EEC) No 2206/90 (*), and in particular Article 2 (3) thereof, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ Article 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 20 March 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9. 1966, p. 3025/66. O OJ No L 162, 26. 6. 1991 , p. 27. (3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 71 , 18. 3 . 1992, p. 21 . O OJ No L 167, 25. 7. 1972, p. 9. (6) OJ No L 201 , 31 . 7. 1990, p. 11 . O OJ No L 32, 1 . 2. 1992, p. 20. (8) OJ No L 65, 11 . 3. 1992, p. 28. O OJ No L 266, 28 . 9 . 1983, p. 1 . No L 74/36 Official Journal of the European Communities 20. 3. 92 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 3 4 5 6 1 . Gross aids (ECU) :  Spain 16,699 17,097 17,465 17,485  Portugal 25,779 26,177 26,545 26,565  Other Member States 16,699 17,097 17,465 17,485 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM) 39,31 40,25 41,12 41,16  Netherlands (Fl) 44,30 45,35 46,33 46,38  BLEU (Bfrs/Lfrs) 810,84 830,17 848,04 849,01  France (FF) 131,85 134,99 137,90 138,06  Denmark (Dkr) 149,96 153,53 156,83 157,01  Ireland ( £ Irl) 14,675 15,024 15,348 15,365  United Kingdom ( £) 12,944 13,264 13,559 13,575  Italy (Lit) 29 414 30 116 30 764 30 799  Greece (Dr) 3 936,76 4 022,73 4 084,31 4 058,17  Spain (Pta) 2 567,73 2 627,25 2 682^5 2 684,54  Portugal (Esc) 5 463,21 5 545,33 5 621,36 5 620,89 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 3 4 5 6 1 . Gross aids (ECU):  Spain 17,949 18,347 18,715 18,735  Portugal 27,029 27,427 27,795 27,815 Other Member States 17,949 18,347 18,715 18,735 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM) 42,26 43,19 44,06 44,11  Netherlands (Fl) 47,61 48,67 49,64 49,70  BLEU (Bfrs/Lfrs) 871,54 890,86 908,73 909,70  France (FF) 141,72 144,86 147,77 147,92  Denmark (Dkr) 161,18 164,75 168,06 168,24  Ireland ( £ Irl) 15,773 16,123 16,446 16,464  United Kingdom ( £) 13,938 14,258 14,553 14,570  Italy (Lit) 31 616 32 317 32 966 33 001  Greece (Dr) 4 251,91 4 337,88 4 399,46 4 373,32  Spain (Pta) 2 756,26 2 815,79 2 870,88 2 873,07  Portugal (Esc) 5 724,06 5 806,17 5 882,21 5 881,74 20. 3. 92 Official Journal of the European Communities No L 74/37 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 1st period 2nd period 3rd period 3 4 5 6 1 . Gross aids (ECU):  Spain 29,840 30,580 30,805 30,805  Portugal 36,570 37,310 37,535 37,535  Other Member States 18,140 18,880 19,105 19,105 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM) 42,70 44,45 44,98 44,98  Netherlands (Fl) 48,12 50,08 50,68 50,68  BLEU (Bfrs/Lfrs) 880,81 916,74 927,67 927,67  France (FF) 143,23 149,07 150,85 150,85  Denmark (Dkr) 162,90 169,54 171,56 171,56  Ireland ( £ Irl) 15,941 16,591 16,789 16,789  United Kingdom ( £) 14,043 14,642 14,820 14,820  Italy (Lit) 31 953 33 256 33 653 33 653  Greece (Dr) 4 262,81 4 438,34 4 455,79 4 419,98  Portugal (Esc) 7 720,11 7 871,82 - 7 919,15 7 914,37  Spain (Pta) 4 551,51 4 661,66 4 695,80 4 695,01 ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of die processing country when the latter is a country other than the country of production (value of ECU 1) Current 1st period 2nd period 3rd period 3 4 5 6 DM 2,043520 2,042350 2,041320 2,040290 Fl 2,299070 2,297680 2,296460 2,295140 Bfrs/Lfrs 42,090300 42,060300 42,033500 41,007800 FF 6,938140 6,936480 6,935230 6,934210 Dkr 7,931950 7,929140 7,924230 7,921310 £Irl 0,766130 0,766036 0,766284 0,766428 E 0,714033 0,714153 0,714262 0,714292 Lit 1 533,62 1 535,78 1 537,94 1 539,93 Dr 235,89100 238,14500 240,26500 242,26000 Bsc 176,19700 176,52500 176,91200 17735800 Pta 129,03100 129,30800 129,49300 129,72000